Citation Nr: 0521590	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-36 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right eye injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from January 1963 to April 
1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, VA Regional Office (RO).   

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C. in March 
2005.  A transcript of the hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant underwent VA examination in January 2004.  The 
claims file was not available for review.  The report of 
examination notes the appellant was undergoing treatment at 
the Fayetteville VA Medical Center (VAMC).  These records of 
treatment have not been associated with the claims file.  

In addition, the Board notes that a private record of 
treatment, dated in August 2003, notes dermatochalasis.  In a 
November  2004 letter, the appellant's private doctor stated 
that a visual field examination was in order to determine any 
loss of peripheral vision.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should obtain any relevant 
treatment records from the Fayetteville 
VAMC.  Any pertinent records obtained 
should be associated with the claims 
file.  

2.  The AOJ should schedule the 
appellant for a VA visual field 
examination.  The examiner should review 
the claims file.  The examiner should 
state whether there is any field loss.  
If there is visual field loss it should 
be determined whether it is related to 
the residual of the in-service eye 
injury.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


